Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 08/12/2022, in response to the rejection of claims 1-17 from the non-final office action, mailed on 05/12/2022, by amending claims 1-3, 8, 9, 11 and canceling claims 15-17, is acknowledged and will be addressed below.

Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) Claim 2 repeats the same limitation twice. See the last two parts:
“the second wall is inclined with respect to the normal direction of the support, such that the second wall separates away from the outermost circumference first through-hole, as the second wall comes close to the first surface of the support from the apex: and 
the second wall is inclined with respect to the normal direction of the support, such that the second wall separates away from the outermost circumference first through-hole, as the second wall comes close to the second surface of the support from the apex”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) The applicants amend the “a plan view” to the “plan view” of Claims 1-2. It still raises indefinite issue, because the “plan view” is the same as “a plan view”.
First, does the amendment indicate each recited view is different from each other? If so, the applicants need to define them with a different name, such as a plan view (or top view), front view or side view. Generally, the plan view is known to be a view from above, see the illustration below.

    PNG
    media_image1.png
    578
    402
    media_image1.png
    Greyscale


Second, all the features within the recited “plan view” in the claims appears to be shown in the applicants’ Fig. 8, in other words, in the same figure. Therefore, it is considered the firstly recited “plan view” in each claim should be “a plan view” and the rest should be “the plan view”.

(2) Claims 1-2 newly recite “thereof”, which renders the claim indefinite. The meaning “thereof” is “of that or it” or “involving something that has been mentioned”, thus it is not clear which part is indicated by the “thereof”, because it can be any part of prior mentioned. Office does not recommend to use a term including a pronoun.
Appropriate correction is required.

(3) The amendment “in the first cross-section, the support is located on a second side with respect to a straight line, the second side being opposite to a first side, the first side being a center side of the second through-hole, the straight line being a straight line having a largest angle with respect to the normal direction of the mask body out of straight lines passing the second surface side connection part and a given point on the first wall, the angle of the straight line with respect to the normal direction being the smaller angle of the two angles formed by the straight line and the normal direction” of Claim 1 is still not clear.
First, it is not clear why the “the straight line being a straight line” is recited. They are the same. 
Second, it is not clear why the straight line is plural. The “passing the second surface side connection part and a given point on the first wall” intrinsically indicates “connecting two points”, thus a straight line connecting two points has only one line, not plural lines. If it is intended to be plural, it must be constructed in a different form.
Third, the “the angle” is not clear. Does it mean “the largest angle”?
Fourth, the “the smaller angle of the two angles” raises insufficient antecedent basis issue.

For the purpose of examination by clarifying the terms, it will be examined inclusive of:
“in the first cross-section, the support is located on a second side with respect to a first straight line, the second side being opposite to a first side, the first side being a center side of the second through-hole, the first straight line being one of a plurality of straight lines passing the second surface side connection part and given points on the first wall, the first straight line forming two angles with respect to the normal direction of the mask body, and a smaller angle of the two angles being a largest angle among the smaller angles formed by the plurality of straight lines”.

(4) Claim 2 raises the same issue of the item (3) above. Therefore, with the similar manner of claim 1, it will be examined inclusive of:
“in the first cross-section, the support is located on a second side with respect to a second straight line, the second side being opposite to a first side, the first side being a center side of the second through-hole, the second straight line being one of a plurality of straight lines passing the first surface side connection part and given points on the first wall, the second straight line forming two angles with respect to the normal direction of the mask body, and a smaller angle of the two angles being a smallest angle among the smaller angles formed by the plurality of straight lines”.

(5) Claim 3 recites “the second through-hole has a second wall nearest to the outermost circumference first through-hole, in the first cross-section”. It raises insufficient antecedent basis issue, because of the same limitation “the second through-hole has a second wall nearest to the outermost circumference first through-hole” of the claim 1.
Appropriate correction is required.

(6) Claim 5 raises the same issue of the item (3) above. Therefore, with the similar manner of claim 1, it will be examined inclusive of:
“in the first cross-section, a third straight line being one of a plurality of straight lines passing the second surface side connection part of the second through-hole and given points on the second wall, the straight line forming two angles with respect to the normal direction of the support, a smaller angle of the two angles being a largest angle among the smaller angles formed by the plurality of straight lines, and the largest angle being not less than 20 degrees and not more than 60 degrees”.

(7) Claim 9 recites “the second through-hole has a second wall nearest to the outermost circumference first through-hole, in the first cross-section”. It raises insufficient antecedent basis issue, because of the same limitation “the second through-hole has a second wall nearest to the outermost circumference first through-hole” of the claim 1.
Appropriate correction is required.

Response to Arguments
Applicants’ arguments filed on 08/12/2022 have been fully considered but they are not convincing in light of the new ground of rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718